                Case 19-09020                  Doc 1Filed 06/14/19 Entered 06/14/19 11:08:16               Desc Main
                                                       Document    Page 1 of 8
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE NORTHERN DISTRICT OF IOWA
            In re Harry S. Porterfield,                                     Chapter 7 No. 19-00197

            Debtor.


            Harry S. Porterfield,

                               Plaintiff,

                               v.                                           Adv. Pro. No.

            KeyBank National Association, and
            Campus Federal Credit Union,

                               Defendants.


                                                              PLAINTIFF'S COMPLAINT
                       Plaintiff Harry S. Porterfield files this Complaint against Defendants KeyBank National

           Association and Campus Federal Credit Union, on personal knowledge as to Plaintiff’s own acts

           and upon information and belief as to all other matters, as follows:

                                                                       I.

                                                                     PARTIES

           A.          Plaintiff

                       1.           Harry S. Porterfield is a citizen of the State of Iowa, residing in the State of Iowa.

           B.          Defendant

                       2.           Keybank National Association (hereinafter “KeyBank”) is a bank headquartered

           in Cleveland, Ohio, and is a subsidiary of KeyCorp. In 2019, Keybank acquired New York based

           Laurel Road Bank, a student loan lender, and maintains Laurel Road as a brand.

                       3.           Campus Federal Credit Union (hereinafter “CFCU”) is a credit union based in

           Louisiana.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
                Case 19-09020                  Doc 1         Filed 06/14/19 Entered 06/14/19 11:08:16   Desc Main
                                                                Document       Page 2 of 8
                                                                           II.

                                                             JURISDICTION AND VENUE

                       4.          This Adversary Proceeding is brought under Case Number 19-00197.

                       5.          This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C.

           § 1334(b) and 28 U.S.C § 157(b). This is a core proceeding under title 11 because it concerns a

           determination as to the dischargeability of a debt.

                       6.          This Adversary Proceeding is brought pursuant to 11 U.S.C § 523(a)(8), 15 U.S.C

           § 1601, 15 U.S.C. § 1692 and Federal Rules of Bankruptcy Procedure Rule 7001.

                       7.          Venue is proper in the Northern District of Iowa pursuant to 28 U.S.C. § 1409

           because this matter arises in and is related to a bankruptcy case in this district.

                                                                         III.

                                            FACTUAL AND PROCEDURAL BACKGROUND

           A.          Background of the Problem

                       8.          The federal student loan program was originally designed in response to Sputnik.

           After the successful launch of the Soviet rocket, the U.S. government became worried that the

           Russians were outpacing Americans in science and math education. In order to make Americans

           more competitive in the space race, the government authorized the creation of the National

           Defense Education Act in 1958 and the Guaranteed Student Loan Program (now the Stafford

           Loan) in 1965.

                       9.          Even by the 1970s, few students needed loans to go to college. The average cost

           of tuition was only $2,587 and the average debt for a medical student was only $13,469. With

           Pell grants, scholarships, and summer jobs, even kids from lower-income backgrounds could

           often make it through college debt free. But largely in response to anecdotal evidence about a

           few dishonest lawyers filing for bankruptcy immediately after graduation, Congress made

           student loans presumptively non-dischargeable in bankruptcy for the first five years of


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                Case 19-09020                  Doc 1
                                          Filed 06/14/19 Entered 06/14/19 11:08:16 Desc Main
                                             Document      Page 3 of 8
           repayment, unless excepting such discharge would impose an “undue hardship” on the debtor or

           her dependents. Although this rule was at odds with the fundamental purpose of the bankruptcy

           code, it was perhaps a reasonable exception as it only applied to the first five years of repayment.

                       10.         Congress did not define “undue hardship” in 1978 but instead left that

           determination to the courts. Over the next thirty years, courts wrestled with meaning of “undue

           hardship,” creating and discarding nearly a dozen tests, working within and without the text of

           the statute, now commingling the court’s equitable powers under section 105 with the court’s

           mandate under section 523(a)(8), now refusing to do so. Over time, two tests have emerged

           triumphant from the cauldron of judicial lawmaking: the Brunner Test (“Brunner”) and the

           Totality of the Circumstances Test (“TOC”). These two tests are supplemented with wide

           disagreement over whether courts are permitted to discharge one of several loans, a practice

           known as “partial discharge.”

                       11.         After Brunner and TOC had interpretted the meaning of “undue hardship,”

           Congress amended section 523(a)(8) in two chief ways: (1) abolishing the five year time frame

           and making student loans non-dischargeable in perpetuity; and (2) adding subsection

           523(a)(8)(B) which excepted from discharge qualified private student loans. The problem with

           these amendments is that the “undue hardship” standards were created when courts were only

           charged with determining whether repayment of federally insured loans with capped interest

           rates during the first five years would constitute an undue hardship. Both Brunner and the

           Totality of the Circumstances test are therefore incredibly harsh because courts knew, when

           formulating those standards, that after five years the debt could be discharged without any

           showing of financial strain.

                       12.         When applying TOC, which is binding precedent in this Circuit, Plaintiff humbly

           prays that this Court reconsider the changing legal landscape of section 523(a)(8) since the time

           TOC was enacted.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                Case 19-09020                  Doc 1
                                             Filed 06/14/19 Entered 06/14/19 11:08:16 Desc Main
                                                Document    Page 4 of 8
           B.          The Distinction Between Non-Dischargeable And Dischargeable Educational Debt

                       13.         Private education loans have limited protection from discharge under section

           523(a)(8). Section 523(a)(8)(A)(i) of the Bankruptcy Code excepts from discharge loans “made,

           insured, or guaranteed by a governmental unit,” or those made under a program funded by a

           governmental unit or nonprofit institution. This section clearly applies to federal loans, and

           colleges and universities.

                       14.         Section 523(a)(8)(A)(ii) excepts certain obligations to repay certain funds

           received as an educational “benefit,” plus scholarships or stipends. It does not apply to loans,

           although creditors have argued that this section does apply to loans, and should be interpreted so

           broadly as to swallow the entirety of § 523(a)(8).

                       15.         Section 523(a)(8)(B) of the Bankruptcy Code excepts from discharge a “qualified

           education loan” as defined in section 221(d)(1) of the Internal Revenue Code. Section 221(d)(1)

           defines a “qualified education loan” as any indebtedness incurred solely to pay for “qualified

           higher education expenses.” “Qualified higher education expenses” are in turn defined in section

           221(d)(1) as expenses incurred to cover the “cost of attendance” at a Title IV eligible institution

           by an “eligible student.” A Title IV eligible institution is one recognized by the Department of

           Education under Title IV of the Higher Education Act. “Cost of Attendance” is term found in

           section 472 of the Higher Education Act at 20 U.S.C. § 1087ll, that includes tuition, fees, room,

           board, books, and living expenses. An “eligible student” is defined in 20 U.S.C. § 1091 and 34

           CFR 668.32 as, inter alia, students who have not yet exceeded their annual or aggregate

           borrowing limits under any program authorized by Title IV of the Higher Education Act.

           (hereinafter referred to as “Qualified Education Loans”).

                       16.         Consumer loans made to persons to cover expenses at non-eligible institutions or

           to ineligible students are not Qualified Education Loans. These educational loans remain

           dischargeable under the Bankruptcy Code. Such expenses include: (i) living expenses in excess


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
                Case 19-09020                  Doc 1
                                         Filed 06/14/19 Entered 06/14/19 11:08:16 Desc Main
                                            Document        Page 5 of 8
           of the amount determined necessary by the accredited college or university; (ii) money to pay for

           bar review classes for recent law school graduates; (iii) money to pay for expenses related to

           residency for recent medical school graduates; (iv) money to pay for a child’s K-12 education;

           (v) money to pay for unaccredited for-profit schools; and (vi) money lent to ineligible students.

           The interest on these debts is not tax deductible pursuant to 26 U.S.C. § 221(d), and they are

           dischargeable in bankruptcy (hereinafter referred to as “Consumer Education Loans”).

                       17.         Where confusion exists in determining whether an educational debt is a Qualified

           Education Loan or a Consumer Education Loan, the Bankruptcy Code places to burden on the

           creditor to establish by a preponderance of the evidence that the educational debt in question is

           excepted from discharge.

           C.          Plaintiff’s Background and Loan History

                       18.         Between July 2008 and May 2012, Plaintiff attended Rocky Vista University,

           College of Osteopathic Medicine, in Parker, Colorado (hereinafter “RVU”). RVU is a for-profit

           medical school. RVU has the highest rate of graduate debt of all medical schools in this country,

           at approximately $364,000. Plaintiff was enrolled in the first class of graduating students from

           RVU.

                       19.         During his attendance at RVU, Plaintiff borrowed from Sallie Mae and Bank of

           Lake Mills. He refinanced his debt with Darien Rowayton Bank, also known as “DRB” or “DR

           Bank” in 2015 or 2016. DRB changed its name in 2018 to Laurel Road Bank and was acquired

           in 2019 by KeyBank. Plaintiff’s Debts to KeyBank were being serviced by Mohela at the time of

           the bankruptcy filing.

                       20.         During his attendance, RVU was not a Title IV institution recognized by the

           Department of Education under the Higher Education Act. As a result, students at RVU were not

           eligible to participate in federally subsidized loan programs or to receive federal financial aid,




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
                Case 19-09020                  Doc 1
                                           Filed 06/14/19 Entered 06/14/19 11:08:16 Desc Main
                                              Document       Page 6 of 8
           and the Plaintiff’s Debts to KeyBank are not Qualified Education Loans excepted from discharge

           under § 523(a)(8)(B).

                       21.         The Plaintiff’s Debts to KeyBank also are not loans made, insured, or guaranteed

           by a governmental unit, or obligation to repay funds received as an educational benefit,

           scholarship, or stipend. Accordingly, the Debts to KeyBank are not excepted from discharge

           under either subsection of § 523(a)(8)(A).

                       22.         Following his graduation from RVU, Plaintiff obtained a loan from CFCU, for

           personal use during his post-graduation medical residency. Because this loan is not an

           educational loan, it is not excepted from discharge under any subsection of § 523(a)(8).

           D.          Plaintiff Files For Bankruptcy

                       23.         Plaintiff filed for bankruptcy in this Court on March 1, 2019. He listed on

           Schedule F of his bankruptcy petition a debt to Mohela/Laurel Road Bank in the amount of

           $459,146.00, for non-qualified loans. The scheduled monthly payment listed on the credit report

           is $4,101.00.

                       24.         Plaintiff’s Debts to KeyBank now exceed $460,000.00, and bear interest at the

           annual rate of 6.25%. The Debts accrue interest of approximately $25,000 each year.

                       25.         Plaintiff owes approximately $63,500.00 on his one loan to CFCU, and listed this

           obligation on his Schedule F as a non-educational line of credit.

                       26.         Plaintiff’s disposable income at the time of the bankruptcy filing was negative

           $5,157.33 per month, which included an estimated payment to KeyBank of $4,000.00.

                       27.         Plaintiff has accepted a position with NIH in Bethesda, MD, beginning July 1,

           2019. The position pays $180,000.00 annually, but Plaintiff expects his Debts to KeyBank will

           continue to impose an undue hardship on him or his dependents.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
                Case 19-09020                  Doc 1 Filed 06/14/19 Entered 06/14/19 11:08:16 Desc Main
                                                         Document       Page 7 of 8
                       28.         Plaintiff lives with his wife and son. His family, who are dependent upon his

           income, suffer serious health conditions which render them unable to contribute financially, and

           which places further financial and emotion burdens on the Plaintiff.

                                                                            IV.

                                                                     CLAIMS FOR RELIEF

           A.          Count One: Declaratory Judgment and Determination of Dischargeability

                       29.         Plaintiff hereby incorporates the allegations in the preceding paragraphs as if fully

           set forth herein.

                       30.         Plaintiff’s Debts are not excepted under §§ 523(a)(8)(A)(i), 523(a)(8)(A)(ii), or

           523(a)(8)(B).

                       31.         Plaintiff requests declaratory judgment pursuant to 28 U.S.C. § 2201 and Federal

           Rule of Bankruptcy Procedure 7001(9) that the Debts are to be included in the general discharge

           entered by this Court.

           B.          Count Two: Undue Hardship

                       32.         Plaintiff re-alleges and incorporates by reference all of the allegations contained

           in all of the preceding paragraphs.

                       33.         Plaintiff is entitled to discharge of his debt to the Defendants, either in whole or in

           part, because repayment would constitute an “undue hardship” on him or his dependents.

                       34.         Plaintiff meets the standard for undue hardship as articulated in Totality of the

           Circumstances test.

                       35.         Accordingly, Plaintiff prays this Court discharge his student debt in part or in

           total.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                Case 19-09020                  Doc 1         Filed 06/14/19 Entered 06/14/19 11:08:16    Desc Main
                                                                Document      Page 8 of 8
                                                                           V.

                                                                      PRAYER

                       36.         In light of the foregoing, Plaintiff requests that Defendants be cited to appear and

           judgment be entered against Defendants for:

                       (1)         declaratory and injunctive relief;

                       (2)         determination of dischargeability;

                       (3)         other such relief as the Court deems just and proper.



                                                                         Respectfully submitted,

                                                                         /s/ Steven G. Klesner
                                                                         Steven G. Klesner AT0004271
                                                                         Johnston, Stannard, Klesner, Burbidge
                                                                         & Fitzgerald, P.L.C.
                                                                         373 Scott Court, Suite B
                                                                         PO Box 3400
                                                                         Iowa City, Iowa 52244
                                                                         (319) 338-9852 Telephone
                                                                         (319) 354-7265 Facsimile
                                                                         ATTORNEY FOR DEBTOR/PLAINTIFF




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
